Case 1:20-cv-03019: Document 1 Filed 04/14/20 Page 1of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Southern District of New York

Manhattan Division

GROWTECH INDUSTRIES, LLC

Case No. 20-cv-3019

(to be filled in by the Clerk’s Office)

 

 

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

MARY MECHANIX, L.L.P.

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) [ | Yes [V]No

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint

A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

Growtech Industries, LLC
3100 Lakeshore Road

 

 

Buffalo, Erie County
New York 14219
(315) 335-9692

 

jrea@rea-lawfirm.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if/known). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-03019 Document1 Filed 04/14/20 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |

 

 

 

 

 

 

Name Mary Mechanix, L.L.P.

Job or Title (fknown)

Street Address 2525 NW Expressway —

City and County Oklahoma City, Oklahoma County

State and Zip Code OREGiE 73112 - _
Telephone Number (405) 886-2036

 

E-mail Address (if known)

Defendant No. 2

Name

 

Job or Title (if known)

 

 

Street Address
City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address

City and County

 

State and Zip Code

 

Telephone Number

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

City and County

 

State and Zip Code

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:20-cv-03019 Document1 Filed 04/14/20 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[_ ]Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation/limited liability company

The plaintiff, (name) Growtech Industries, LLC , is incorporated
under the laws of the State of (ame) New York ;

 

and has its principal place of business in the State of (name)

New York

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

Des The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , 1s a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

Page 3 of 5
Case 1:20-cv-03019 Document1 Filed 04/14/20 Page 4 of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

III.

b. If the defendant is a limited liability partnership

The defendant, (name) Mary Mechanix, L.L.P. , is incorporated under

the laws of the State of (name) Oklahoma , and has its
principal place of business in the State of (name) Oklahoma
Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

35 The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

The plaintiff has furnished goods and services to the defendant having a total fair and agreed
upon value of $1,914,388.00, no part of which has been paid by defendant to plaintiff except the
sum of $1,551,444.25, leaving a balance due of $362,943.75, which remains unpaid despite
repeated demands by plaintiff for payment of said monies.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The parties entered into a series of written agreements, including purchase orders, pursuant to which plaintiff
furnished goods and services on defendant's behalf to provide, deliver and install processing equipment and
mechanical systems for defendant's operations, for which plaintiff is entitled to receive the aggregate sum of
$1,914,388.00, no portion of which defendant has paid except the sum of $1,551,444.25, leaving a balance due
of $362,943.75, which remains unpaid despite plaintiff's repeated demands for payment, in breach of said
agreements. Moreover, plaintiff seeks recovery on an account stated in the amount of $362,943.75, which was

provided to defendant on April 2, 2020 and to which defendant has not objected. — ee

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Plaintiff requests recovery from defendant for breach of contract and for an account stated in the sum of
$362,943.75, together with pre-judgement interest from April 2, 2020, as well as the costs and disbursements of

this action, including reasonable attorney's fees.

Page 4 of 5
Case 1:20-cv-03019 Document1 Filed 04/14/20 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 

Signature of Plaintiff
Printed Name of Plaintiff

 

 

 

 

 

 

 

 

B. For Attorneys
Date of signing: 04/14/2020,
Signature of Attorney s/Jeffrey J. Rea
Printed Name of Attorney Jeffrey J Rea oe
Bar Number JR-5635
Name of Law Firm Rea & Associates, LLC
Street Address 225 Broadway, Suite 1515
State and Zip Code New York, New York 10007 7
Telephone Number (212) 557-5050 (Ext 1)
E-mail Address jrea@rea-lawfirm.com oe

 

Page 5 of 5
